Judge Roane
pronounced the court’s opinion, that the District Court erred in rendering judgment for 3277 4s. 4d. with interest, &c. subject to a credit of a hogshead of tobacco delivered in the year 1799, instead of having the value of that tobacco ascertained, as of that date, and rendering judgment for the balance, after the amount of that value with interest shall have been deducted.
Both judgments reversed, and the cause remanded to the superior court of law, “ in order to be proceeded in subsequent to the waver of the plea.”